DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 and 18 are amended. Claims 1, 7-12 and 16-19 are pending.
 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Arguments
With regards to applicant’s arguments, filed on 12/28/2020, regarding claims 1 and 18 that the combination of Kovvali and Kempf does not teach or suggest: “a P-GW or GGSN including a first server configured to receive data from a user apparatus and two or more second servers configured to transfer the data received by the first server to an external network”. Examiner respectfully disagrees.
See Fig. 12; 1105) and two or more second servers (See Fig. 12; 1107) configured to transfer the data received by the first server to an external network (See Par. [74] and Fig. 12 of Kovvali)
Further, The PDN-GW 101 of Kovvali, is an element in the mobile network that terminates user plane tunnels and routes packets through firewall, NAT and other devices, through the internet to the datacenter location. It routes data between the user terminal and the external network, which is the same function performed by the disclosed control apparatus in the current application. (See Par. [40] of Kovvali)
Therefore, for the reasons shown above, the combination of Kovvali and Kempf clearly teaches the claimed limitation of: “a P-GW or GGSN including a first server configured to receive data from a user apparatus and two or more second servers configured to transfer the data received by the first server to an external network”. Therefore, the rejection of claims 1, 7-12 and 16-19 is sustained.
Applicant’s arguments filed on 12/28/2020, with regards to applicant’s assertion that the combination of Kovvali and Kempf does not teach or suggest the limitations of: “each of the two or more second servers has a first address for use in a connection with the user apparatus and a second address for use in a connection with the first server, the second address being different from the first address; the first addresses of the two or more second servers are equal to each other; the second addresses of the two or more second servers are different from each other”, have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 7-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali (US Pub. No. 2015/0124622 A1) in view of Xiong et al. (US Pub. No. 2018/0176194 A1) and further in view of Kempf et al. (US Pub. No. 2012/0300615 A1).
Regarding claim 1, Kovvali discloses a control apparatus for a gateway (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101) functioning as the endpoint of a core network in a mobile communication system (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101 in a mobile network that terminates user plane tunnels and routes packets to the data center location on a cloud), wherein
is a P-GW or GGSN (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101) including a first server (See Fig. 12; 1105) configured to receive data from a user apparatus (See Par. [74] and Fig. 12 of Kovvali for a reference to the control plane virtual server (CPVsi) 1105 receives and processes all the control plane data that make up the user session/data) and two or more second servers (See Fig. 12; 1107) configured to transfer the data received by the first server to an external network (See Par. [74] and Fig. 12 of Kovvali for a reference to virtual servers (RAVsi) 1107 are responsible for passing data received from virtual servers 1105 & 1106 to external network elements), and the control apparatus performs
an operation of changing performance of the two or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), 
an operation of monitoring a processing status of the two or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
an operation of selecting, from the one or more second servers in accordance with the processing status of the one or more second servers, a second server as a transfer destination of the data received from the user apparatus by the first server (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
each of the two or more second servers has a first address for use in a connection with the user apparatus and a second address for use in a connection with the first server, the second address being different from the first address; the first addresses of the two or more second servers are equal to each other; the second addresses of the two or more second servers are different from each other; the first server receives data having the first address as a destination from the user apparatus.
However, Xiong discloses each of the two or more second servers has a first address for use in a connection with the user apparatus (See par. [67], [443]-[446] of Xiong for a reference to setting up, by one or more of the proxy node [second server] a first connection to the UE, via the IP address of the UE sent [assigned] to the proxy node within a TCP setup request) and a second address for use in a connection with the first server, the second address being different from the first address (See par. [67], [417]-[422] of Xiong for a reference to a tunnel gateway [first server] is located between the UE and the proxy node, and a second connection between the tunnel gateway and the proxy node is established via a different IP address of the tunnel gateway that is assigned to the proxy node); the first addresses of the two or more second servers are equal to each other (See par. [452]-[455] of Xiong for a reference to a key server determines the UE according to a connection identifier to the UE. The Key server assigns the UE IP address to the proxy node according to the determined identifier of the UE. [Therefore, the UE IP address is the same for each connection established between the UE and any proxy node]); the second addresses of the two or more second servers are different from each other (See par. [417]-[425] of Xiong for a reference to that for each connection established between the tunnel gateway and one of the proxy nodes, a distinct IP address of the tunnel gateway is assigned to the proxy node).
Xiong; Par. [157])
The combination of Kovvali and Xiong does not explicitly disclose the first server receives data having the first address as a destination from the user apparatus.
However, Kempf discloses the first server receives data having the first address as a destination from the user apparatus (See Par. [86]-[87] , [79]-[80] and Fig. 16  of Kempf for a reference to the tunnel end destination IP address field contains the IP address of the gateway/server to which the tunneled packet should be routed).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Xiong and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])

Regarding claim 7, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the first server transfers the received data to the second server selected by the control apparatus (See Par. [43], [74] of Kovvali for a reference to the traffic received from the user is routed via the first server 1105 to the right (Selected) virtual server 1107), and
See Par. [7], [39] of Kovvali for a reference to the target virtual server performs real-time processing in L3 (the network layer) for packets received from the first server).

Regarding claim 8, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the first server transfers the received data to the second server selected by the control apparatus (See Par. [43], [74] of Kovvali for a reference to the traffic received from the user is routed via the first server 1105 to the right (Selected) virtual server 1107), and
the second server selected by the control apparatus transfers, to another server configured to perform processing in one of a network layer and an application layer for data, the data transferred from the first server (See Par. [39], [85] of Kovvali for a reference to that based on load metrics, the ELB may distribute the load partially to more than one virtual server. The target server may transfer the received traffic from the first server to a new server (Scale out operation)).

Regarding claim 9, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and 

However, Kempf discloses the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Xiong and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])

Regarding claim 10, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the gateway includes a plurality of first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and 
See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
The combination of Kovvali and Xiong does not explicitly disclose so as not to overlap identifiers of the L2 tunnels in the second servers.
However, Kempf discloses so as not to overlap identifiers of the L2 tunnels in the second servers (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Xiong and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])

Regarding claim 11, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the gateway includes one or more first servers (See Fig. 12; Plurality of (CPVsi) 1105),
See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205), 
the control apparatus further performs an operation of changing performance of the one or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and an operation of monitoring a processing status of the one or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
the control apparatus performs a change in performance of the one or more first servers and the change in performance of the two or more second servers based on different criteria (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).

Regarding claim 12, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the control apparatus performs the change in the performance of the one or more first servers based on network performance (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and the change in the performance of the two or more second servers based on calculation performance (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage).

Regarding claim 16, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the second server and the external network communicate with each other via the L2 tunnel (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 17, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the second server and the external network communicate with each other via an L3 connection (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

	Regarding claim 18, the claim is interpreted and rejected for the same reasons set forth in claim 1, including a program stored in a non-transitory storage medium for causing a computer to operate as a control apparatus of a gateway functioning as the endpoint of a core network in a See Par. [45] of Kovvali for a reference to a software stored on the virtual server to perform the claimed functions). 

Regarding claim 19, the combination of Kovvali and Kempf, specifically Kovvali discloses wherein the two or more second servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fodor et al. (US Pub. 2014/0274066 A1) discloses handling and enabling of device-to-device communication in a communications network.
Lopez et al. (US 2012/0134268 A1) discloses methods and systems for bi-directional load balancing.
Chen et al. (US 2011/0282931 A1) discloses performing, using the IP registry, an operation to identify the information, for the user device, based on the identifiers and the APN.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413